DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 2/25/21.  Claims 1 and 10 have been amended. Claim 9 is cancelled.  Claims 1-8 and 10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the designation of the medical condition, identified…" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “the designation of the medical condition, diagnosed…”
Claim 10 recites the limitation "the clinician" in line 32.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 10 is objected to because of the following informalities:  change “the one or more processors” to “the one or more computer processors” at lines 7 & 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Becker et al. (US 2002/0019749 A1).

one or more computer processors (Fig. 1 and para. 77-79 of Becker);
at least one computer server (Fig. 1 and para. 77-79 of Becker); 
one or more computer memory having embodied thereon, computer executable instructions executed by the one or more processors cause the computer system to (Fig. 1 and para. 77-79 of Becker): 
  designate a medical condition, diagnosed during a patient encounter, as being a designated long term medical condition of the patient in response to receiving a user command from a clinician (para. 111-116 of Becker; Examiner interprets “chronic illness” to be a “long term medical condition”); 
 identify and automatically persistently mutually associate the patient encounter and one or more future patient encounters with the designated long term medical condition (para. 111-117 of Becker; note that patient history from another office is transmitted electronically); Page 2 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604 Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020 
 associate the patient encounter and each of the one or more future patient encounters with a plurality of respective encounter identifiers corresponding to interactions of the patient with the clinician and a healthcare provider organization affiliated with the clinician at the patient encounter and each of the one or more future patient encounters, respectively (Fig. 9, 
at least one repository for storing data associating the patient with the patient encounter and the one or more future patient encounters, and with the designated long term medical condition, and the  plurality of respective encounter identifiers (Fig. 9, para. 107 & 111-117 of Becker; note that the type of encounter is entered and that patient history from another office is transmitted electronically); and 
a graphical user interface for rendering and displaying a composite display image window setting out data identifying the designated long term medical condition together with the patient encounter  and the short term medical conditions associated with said encounters the patient encounter to provide the unified patient history and the overview of the medical condition of the patient (para. 111-120 of Becker; note displaying and requesting patient history and that the prior care button 178 allows the display of chronic illnesses, acute illnesses, or both), wherein the graphical user interface is adaptively altered in response to the diagnosed designated long term medical condition, wherein the adaptively altering the graphical user interface comprises presenting a selectable display element corresponding to the designated long term medical condition on the composite display image window of the graphical user interface, wherein selection of the selectable display element causes a generation and display of an image menu specific to the designated long term medical condition, and wherein the image menu Page 3 of 134850-0452-4243Application No. 15/394,227Attorney Docket No. 27098.268604Response Filed 02/25/2021 Reply to Office Action of: 12/01/2020enables the clinician to enter patient data specific to the designated long term medical condition (para. 116, 111, and 157 and Figures 3-10 of Becker; note the selectable button adjacent to each chronic illness).
(B) Referring to claim 5, Becker discloses further comprising: a workflow processor for automatically prompting the clinician to confirm addition of a task to a task list of a healthcare worker in response to the designation of the medical condition, identified during the patient encounter, as being the 
(C) Referring to claim 6, Becker discloses wherein the designated long term medical condition is associated with a condition representative code in a predetermined code set (para. 85, 116, and 139 of Becker).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2002/0019749 A1) in view of Sorenson (US 2004/0076264 A1).
(A) Referring to claim 10, Becker discloses a computer system for providing an overview of a patient's medical condition, the overview identifying both long term and short term medical conditions, comprising (para. 116 and Fig. 1 of Becker; note the display of chronic illnesses (i.e., long term medical conditions) and acute illnesses (i.e., short term medical conditions)): Page 5 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604 Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020 
one or more computer processors; at least one computer server; one or more computer memory having embodied thereon, computer executable instructions configured to be executed by the one or more processors, the one or more processors comprising (Fig. 1, and para. 77-79 of Becker):

at least one repository configured for storing information associating a patient with the patient encounter and one or more future patient encounters, the long term medical condition, and a plurality of encounter identifiers identifying corresponding interactions of the patient with a healthcare provider organization (para. 111-117 of Becker; note that patient history from another office can be requested) and 
a graphical user interface configured for displaying a user interface presenting  a composite display image window, wherein the composite display image window displays data identifying the long term medical condition simultaneously with the patient encounter  and the short term medical conditions associated with the patient encounter to provide a unified patient history and the overview of the patient's medical condition (para. 111-120 of Becker; note that illnesses for which the patient is at risk or should undergo screening tests are listed and the prior care button 178 allows the display of chronic illnesses, acute illnesses, or both), wherein the graphical user interface is adaptively altered in response to the diagnosed long term medical condition, wherein the adaptively altering the graphical user interface comprises presenting a selectable display element corresponding to the long term medical condition on the composite display image window of the graphical user interface, wherein selection of the selectable display element causes a generation and display of an image menu specific to the long term medical condition, wherein the image menu enables the clinician to enter patient data 
Becker does not disclose parsing the data. However, parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Sorenson within Becker.  The motivation for doing so would have been a meaningful review (para. 36 of Sorenson).
(B) Referring to claim 2, Becker discloses wherein the computer system provides data representing a patient diagnosis and identifies data indicating a potentially longPage 3 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020term medical condition in the patient diagnosis and automatically initiates providing the clinician with a prompt message prompting the clinician to designate the patient diagnosis with the potentially  long term medical condition (para. 111-116 of Becker).  
	Becker does not disclose automatically parsing the data. However, parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Sorenson within Becker.  The motivation for doing so would have been a meaningful review (para. 36 of Sorenson).
(C) Referring to claim 3, Becker discloses wherein the potentially long term medical condition is identified based on a predetermined list of potentially long term medical conditions (para. 116 of Becker).  
(D) Referring to claim 4, Becker discloses wherein the computer system provides data representing a patient diagnosis  and identifies data indicating potentially long term medical conditions in the data representing the patient diagnosis  and automatically initiates providing the clinician with a corresponding candidate list of the potentially long term medical conditions enabling the clinician to 
Becker does not disclose automatically parsing the data. However, parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Sorenson within Becker.  The motivation for doing so would have been a meaningful review (para. 36 of Sorenson).


Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2002/0019749 A1) in view of Feinberg (6,082,776).
(A) Referring to claim 7, Becker does not disclose further comprising: a converter for automatically translating a code representing the designated long term medical condition to a text phrase representing the designated long term  medical condition that can be understood by the clinician.
Feinberg discloses further comprising: a converter for automatically translating a code representing the designated long term medical condition to a text phrase representing the designated long term  medical condition that can be understood by the clinician (Figures 6 & 7 and col. 7, line 46 – col. 8, line 13 of Feinberg).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Feinberg within Becker.  The motivation for doing so would have been for the diagnoses to be easily understood (col. 7, line 46 – col. 8, line 13 of Feinberg).
(B) Referring to claim 8, Becker discloses wherein the composite display image window includes the text phrase (para. 116 and Figs. 6, 9, and 10 of Becker).  

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/25/21.
(1) Applicant respectfully submits that Becker fails to explicitly or inherently describe each and every element of amended independent claim 1.

(A) As per the first argument, the Examiner disagrees that Becker does not disclose “wherein the graphical user interface is adaptively altered in response to the diagnosed designated long term medical condition, wherein the adaptively altering the graphical user interface comprises presenting a selectable display element corresponding to the designated long term medical condition on the composite display image window of the graphical user interface, wherein selection of the selectable display element causes a generation and display of an image menu specific to the designated long term medical condition, and wherein the image menu Page 3 of 134850-0452-4243Application No. 15/394,227Attorney Docket No. 27098.268604Response Filed 02/25/2021 Reply to Office Action of: 12/01/2020enables the clinician to enter patient data specific to the designated long term medical condition (see para. 116, 111, and 157 and Figures 3-10 of Becker; note the selectable button adjacent to each chronic illness). Note that Becker teaches at paragraph 116: “If chronic illnesses are selected, chronic illnesses will be displayed. Adjacent to each chronic illness is a button that will transfer that diagnosis to the clinician interface for today's encounter.” Also, note the clinician interface disclosed in at least Figures 6, 9, and 10 in Becker which allow a clinician to enter patient data. As such, it is unclear how the language of the claims differs from the applied prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686